702 F.2d 46
Philip S. SHAPIRO, Plaintiff-Appellant,v.Chief Judge Lawrence H. COOKE, and Associate Judges MatthewJ. Jasen, Domenick L. Gabrielli, Hugh R. Jones, SolWachtler, Jacob D. Fuchsberg and Bernard S. Meyer as theCourt of Appeals of the State of New York, Defendants-Appellees.
No. 947, Docket 82-7843.
United States Court of Appeals,Second Circuit.
Argued March 3, 1983.Decided March 7, 1983.

Arthur F. McGinn, Jr., McGinn & Brown, P.C., Albany, N.Y.  (for plaintiff-appellant).
Maurice K. Peaslee, Asst. Atty. Gen., Albany, N.Y.  (Robert Abrams, Atty. Gen. State of N.Y., Peter H. Schiff, Acting Atty. in Chief, Appeals and Opinions, Albany, N.Y., of counsel), for defendants-appellees.
Before FEINBERG, Chief Judge, TIMBERS and CARDAMONE, Circuit Judges.
PER CURIAM:


1
This is an appeal from a memorandum-decision and order of the United States District Court for the Northern District of New York, Roger J. Miner, J., denying appellant's motion for summary judgment and granting appellees' cross-motion for summary judgment.  Judge Miner's opinion is reported at 552 F.Supp. 581 (N.D.N.Y.1982).  Appellant alleges that 22 NYCRR Sec. 520.9(a), which sets forth the standards governing admission to the New York State bar without examination, denies him various constitutional rights.  We find appellant's claims to be without merit and affirm the order of the district court for the reasons stated in Judge Miner's opinion.